
	
		II
		111th CONGRESS
		1st Session
		S. 766
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to issue
		  right-of-way permits for natural gas pipeline transportation utility systems in
		  non-wilderness areas within the boundary of Denali National Park and
		  Preserve.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Denali National Park and Preserve
			 Natural Gas Pipeline Act .
		2.DefinitionsIn this Act:
			(1)Appurtenance
				(A)In
			 generalThe term
			 appurtenance includes cathodic protection or test stations,
			 valves, signage, and buried communication and electric cables.
				(B)ExclusionsThe term appurtenance does
			 not include compressor stations.
				(2)Natural
			 gasThe term natural gas means any hydrocarbons
			 (other than oil) that are transported by the pipelines described in section
			 3(b).
			(3)ParkThe
			 term Park means the Denali National Park and Preserve in the
			 State of Alaska.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Regional Director of the National Park Service for Alaska.
			3.Permit for
			 proposed natural gas pipelines
			(a)In
			 generalNotwithstanding any
			 other provision of law, as soon as practicable after the date of enactment of
			 this Act, the Secretary shall issue in non-wilderness areas within the boundary
			 of the park right-of-way permits for proposed natural gas pipelines, as
			 described in subsection (b).
			(b)Description of
			 pipelinesThe proposed natural gas pipelines referred to in
			 subsection (a) are—
				(1)the high-pressure
			 transmission pipeline located within, along, or near approximately 7 miles of
			 the George Parks Highway;
				(2)pipeline system
			 appurtenances; and
				(3)any distribution
			 and transmission pipelines needed to serve the Park.
				(c)Terms and
			 conditionsA permit issued under subsection (a) shall be—
				(1)issued consistent
			 with terms and conditions generally applicable to utility rights-of-way within
			 units of the National Park System; and
				(2)subject to any
			 reasonable terms and conditions that the Secretary determines to be necessary
			 for conservation of Park resources.
				
